Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 1 of 8




                                                Related to Doc. No. 259
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 2 of 8
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 3 of 8
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 4 of 8
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 5 of 8
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 6 of 8
Case 19-22715-CMB   Doc 278    Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                              Document      Page 7 of 8
Case 19-22715-CMB    Doc 278     Filed 09/19/19 Entered 09/20/19 08:42:58   Desc Main
                                Document      Page 8 of 8




           September 19, 2019

      FILED
      9/19/19 2:44 pm
      CLERK
      U.S. BANKRUPTCY
      COURT - WDPA
